UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1982


ABDOU-MALIK YACOUBOU ADAM,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:09-cv-02387-ELH)


Submitted:   March 27, 2012                 Decided:   April 6, 2012


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdou-Malik Yacoubou Adam, Appellant        Pro Se.    Michael S.
Barranco, TREANOR, POPE & HUGHES,           Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abdou-Malik Yacoubou Adam seeks to appeal the district

court’s orders granting in part and denying in part the parties’

cross-motions for summary judgment and denying his motion to

expedite.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28     U.S.C.         § 1292    (2006);     Fed.     R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The orders Adam seeks to appeal are neither final

orders   nor     appealable         interlocutory             or   collateral        orders.

Accordingly,     we    deny     leave      to       proceed   in   forma     pauperis       and

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral   argument       because       the    facts       and    legal     contentions         are

adequately     presented       in    the    materials          before    the    court       and

argument would not aid the decisional process.

                                                                                    DISMISSED




                                                2